United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                    August 23, 2006

                             _______________________                Charles R. Fulbruge III
                                                                            Clerk
                                   No. 06-10222
                                 Summary Calendar
                             _______________________

                     In The Matter Of:    KITTY HAWK, INC.,

                                                                          Debtor.
                         ________________________________

                           GENERAL MOTORS CORPORATION,

                                                                      Appellant,

                                      versus

                                KITTY HAWK, INC.,

                                                                       Appellee,



                On Appeal from the United States District Court
                 for the Northern District of Texas, Fort Worth
                                 No. 4:05-CV-42


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

                 General Motors Corporation (“GM”) appeals the district

court’s dismissal of its appeal from the bankruptcy court. Because

GM’s appeal was untimely, the district court correctly determined

that       it   lacked   appellate   jurisdiction   over   GM’s    appeal,      and

properly dismissed the case.           We AFFIRM.



       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                          I.   BACKGROUND

          This case arises out of a post-confirmation contested

matter adjudicated in the Bankruptcy Court.        GM filed a post-

confirmation third-party indemnity claim against Kitty Hawk in

Michigan state court.   Kitty Hawk responded by filing a motion to

enforce the confirmation order and a motion to show cause why GM

should not be held in contempt (“Motion to Enforce Confirmation

Order”). On the court’s suggestion, Kitty Hawk and GM entered into

an Agreed Order on Kitty Hawk’s Motion to Enforce Confirmation

Order.   As part of the Agreed Order (entered March 15, 2004), GM

was to dismiss the matter and instead file its late administrative

expense claim in the Bankruptcy Court.      Upon confirmation of GM’s

dismissal of the state court matter, Kitty Hawk was to dismiss its

Motion to Enforce Confirmation Order.

          Although GM dismissed the Michigan claims pursuant to the

agreed resolution, it did not file its expense claim in the

Bankruptcy Court.   To resolve the matter, on September 1, 2004,

Kitty Hawk filed a motion to determine that GM did not have an

administrative expense claim against debtors. On November 9, 2004,

the Bankruptcy Court granted the motion and denied GM’s late claim;

the Court’s Order was entered by the clerk on November 10, 2004.

          Pursuant to Bankruptcy Rule 8002(a), the deadline to

appeal the November 9 Order was November 22, 2004.    On November 23,

2004, GM filed a notice of appeal of the Bankruptcy Court’s



                                 2
November 9 Order.     GM did not file a motion requesting that the

deadline to file its notice of appeal be extended.       Kitty Hawk

moved to dismiss GM’s appeal because it was not filed timely.    On

August 25, 2005, the District Court granted Kitty Hawk’s Motion to

Dismiss and entered a Final Judgment dismissing GM’s appeal with

prejudice.   GM subsequently filed a motion for reconsideration,

which the District Court denied.

          GM acknowledges that it appealed the Bankruptcy Court’s

November 9 Order pursuant to the provisions applicable to final

judgments.   However, due to the untimeliness of its appeal, GM now

performs an about-face.    GM now contends that its appeal was not

late, but rather premature, because the November 9 Order was in

fact interlocutory.    As a result, GM argues, its notice did not

ripen until the Bankruptcy Court’s January 24, 2005, final Order

closing the bankruptcy case.     To decide whether GM’s argument has

merit, we must determine whether the Bankruptcy Court’s November 9

Order was final or interlocutory.

                           II.   DISCUSSION

          Unwilling to concede the untimeliness of its appeal, GM

contends that, because Kitty Hawk did not dismiss the Motion to

Enforce Confirmation Order, the November 9 Order adjudicating its

administrative expense claim remained interlocutory.       As noted

supra, after GM filed a third-party claim for “indemnity” against

Kitty Hawk in Michigan, Kitty Hawk filed its Motion to Enforce



                                   3
Confirmation Order.    The Bankruptcy Court then entered an Agreed

Order under which GM was to dismiss certain third-party claims

(which would purge it of contempt), and upon confirmation of the

dismissal, Kitty Hawk would in turn dismiss its Motion to Enforce

Confirmation Order (which was based on the improper pursuit of the

Michigan claims).      As a separate matter, to pursue the late

indemnity claim, GM was to file a motion to allow a late filed

administrative expense claim in the Bankruptcy Court, which Kitty

Hawk would oppose.    When GM failed to file its motion, in order to

resolve the viability of GM’s purportedly outstanding claim, Kitty

Hawk filed a motion to deny GM’s claim, which the Bankruptcy Court

granted in the November 9 Order.

          GM now claims that the Motion to Enforce Confirmation

Order (to stop GM from improperly pursuing its purported claim in

Michigan state court, which was resolved by the Agreed Order) and

the Motion to Deny GM’s Claim (to dispose of GM’s purported late

claim, which was resolved by the November 9 Order) were two

overlapping, pending motions that comprised one judicial unit.

Therefore, GM argues that the November 9 Order was not final until

the bankruptcy case was formally closed by the Bankruptcy Court’s

January 24, 2005, Order.

          This court “has long rejected adoption of a rigid rule

that a bankruptcy case can only be appealed as a ‘single judicial

unit’ at the end of the entire bankruptcy proceeding.”    Bartee v.

Tara Colony Homeowners Assoc. (In re Bartee), 212 F.3d 277, 282

                                   4
(5th Cir. 2000) (citations omitted). Rather, under a flexible rule

of finality, “[a]n Order which ends a discrete judicial unit in the

larger case concludes a bankruptcy proceeding and is a final

judgment for the purposes of [28 U.S.C. § 158].”        Orix Credit

Alliance, Inc. v. Heard Family Trucking, Inc. (In re Heard Family

Trucking, Inc.), 41 F.3d 1027, 1029 (5th Cir. 1995).       In other

words, the bankruptcy system favors the appeal of discrete orders,

and appeal of final adjudication of issues does not await the

closing of the estate.

          In the instant case, the two motions (Motion to Enforce

Confirmation Order and Motion to Deny GM’s Claim) on their faces

addressed separate matters, and each motion was fully adjudicated

by a separate order.   On the one hand, Kitty Hawk’s nonpursuit of

its Motion to Enforce Confirmation Order was tied to GM’s dismissal

of its third-party claims in Michigan.     That is, the Motion to

Enforce Confirmation Order was to stop the improper proceeding

outside the Bankruptcy Court. On the other hand, resolution of the

viability of GM’s late administrative claim was a separate issue

that was to be triggered by GM filing a motion to allow its late

claim.

          Because GM did not file the motion, Kitty Hawk was forced

to file a motion to deny GM’s purported late claim.   That GM forced

Kitty Hawk to file a motion to dispose of GM’s claim does not

transform that issue into part of the resolved matter that stopped

the improper state court proceedings.    The discrete issue before

                                 5
the Bankruptcy Court was whether GM had a valid, late administra-

tive claim.      The granting of the Motion to Deny GM’s Claim and

denial of any late administrative claim in the November 9 Order

resolved the only purported rights of GM before the Bankruptcy

Court.     Additionally, “[t]he character of the bankruptcy court’s

order demonstrates       that    the    court    was       aware     that   policy    and

practicality counseled against retaining jurisdiction over the

case.”     In re Bartee, 212 F.3d at 283.                  The bankruptcy court’s

order “conclusively determined the substantive rights at issue and

ended the dispute.”        Id.     Additionally, “[t]he record does not

contain any indication that the bankruptcy court intended to take

any further action on” GM’s late administrative claim.                          See id.

Finally, as noted supra, GM knew that the Order was final, and

appealed it as such.1      However, in its attempt to appeal, GM simply

missed the deadline.

            The Bankruptcy Court’s November 9 Order concluded the

discrete    judicial    unit     relating     to      GM’s    late     filing    of   an

administrative     expense      claim   and     was    a     final    and   appealable



      1
            Such an order that disposes of a party’s claim or exemption is a
discrete, appealable final order. See Greer v. O’Dell, 305 F.3d 1297, 1302 (11th
Cir. 2002) (“[A] Bankruptcy Court order which disallows a claim constitutes a
final order which is appealable to both the district and the Court of Appeals.”);
Canfield v. Orso (In re Orso), 283 F.3d 686, 690 (5th Cir. 2002) (a bankruptcy
court’s denial of an objection to a debtor’s claim of exemption is a final order,
subject to immediate appeal); Midland Cent. Appraisal Dist. v. Midland Indus.
Serv. Corp. (In re Midland Indus. Serv. Corp.), 35 F.3d 164, 165 (5th Cir. 1994)
(local taxing authority appealed from bankruptcy court order denying
administrative expense claim for taxes); England v. FDIC (In re England), 975
F.2d 1168, 1172 (5th Cir. 1992) (“Order which grants or denies an exemption will
be deemed a final order for the purposes of 28 U.S.C. § 158(d).”).

                                         6
judgment.    Thus, because GM’s appeal was untimely, the district

court correctly determined that it lacked appellate jurisdiction

over GM’s appeal, and properly dismissed the case.

                             III.   CONCLUSION

            For   the   reasons   stated   above,   the   district   court’s

dismissal of GM’s appeal is AFFIRMED.




                                     7